DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 26-43 are allowable. The restriction requirement between claims 1-9 and claims 10-25, as set forth in the Office action mailed on 8/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/24/2021 is withdrawn.  Newly added claims 26-43, directed to the same subject matter of withdrawn/canceled claims 10-25. Claims 26-43 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-9 and 26-43 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an telephonic call with Michelle F. Murray (Reg. No. 68,737) on 08/11/2022.
The application has been amended as follows: 

IN THE CLAIMS:
In claim 29, at line 4, replace the word “first” with the word --second--. Also in claim 29, at line 5, replace the word “second” at the beginning of the line with the word --first--.
In claim 30, at line 2, replace the word “trans-conductance” with the word “trans-impedance”. Also in claim 30, at lines 2-4, replace every instance of the term “TCA” with the term “TIA”.
In claim 39, at line 4, replace the word “first” with the word --second--. Also in claim 39, at line 5, replace the word “second” at the beginning of the line with the word --first--.
In claim 40, at line 2, replace the word “trans-conductance” with the word “trans-impedance”. Also in claim 40, at lines 2-4, replace every instance of the term “TCA” with the term “TIA”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645